Green, J. (dissenting).
I cannot subscribe to the view, stated in point II of the opinion, that what occurred in the Federal prosecution was “irrelevant” to ascertaining whether defendant’s critical stage right to counsel attached, nor can I accept the majority’s assertion in point III that defendant’s alleged waiver of her rights at FBI headquarters justified further interrogation by the Buffalo police without a reiteration of the Miranda warnings. The majority cannot have it both ways — if what the Federal officials did was truly “irrelevant”, then it should not be considered in either instance. Here, however, the Federal prosecution could not be more relevant to the issues presented.
It is well settled that a defendant is entitled to counsel at all critical stages of a criminal prosecution (People v Settles, 46 NY2d 154,165). The right to counsel may attach once a criminal action is commenced (see, e.g., People v Blake, 35 NY2d 331, 339-340) or earlier, if there has been “significant judicial activity” (see, e.g., People v Coleman, 43 NY2d 222 [court order directing defendant to appear in a lineup]; People v Sugden, 35 NY2d 453, 461 [court order permitting the police to bring defendant to the scene of the crime]). The majority deems the judicial activity of Federal District Court Judge Curtin in issuing the arrest warrant not only insignificant, but “irrelevant since the Federal activity could not create a critical stage right to counsel in a State criminal proceeding which had not yet come into existence.” The majority, however, cites no authority for its *566view that in order for judicial activity to be significant it must arise in a State rather than in a Federal court. Moreover, our courts have not hesitated to extend the protections afforded by our State Constitution beyond those of the Federal Constitution (see People v Settles, supra, p 161).
The issuance of the Federal warrant for defendant’s arrest based upon a reasoned determination by an experienced Federal District Court Judge that there was probable cause to believe that defendant had participated in a crime is, in my judgment, functionally and procedurally equivalent to the filing of a felony complaint in a State criminal court for purposes of ascertaining whether defendant is at a “critical stage” of a criminal prosecution (see People v Samuels, 49 NY2d 218, 221).
It was the existence of the Federal complaint and warrant that brought the defendant into the custody of the Buffalo police. Buffalo homicide detectives were present throughout the interrogation of the defendant and, after defendant was transported to the FBI office, she was released to the sole custody of the Buffalo police. When activities of Federal and State or local authorities become so interwoven as to constitute a joint effort, there is a significant potential for abuse of a defendant’s Samuels right to counsel. For example, a defendant could be held indefinitely by Federal officials pursuant to a Federal warrant so that the local police, not then compelled to arraign the defendant in order to keep her in custody, may use the period to obtain a confession in the absence of counsel (see Byars v United States, 273 US 28, 31-33). It is precisely this concern for calculated efforts on the part of law enforcement officials to deprive a defendant of a constitutional right that led this court to reverse a judgment of conviction in a companion case (see People v Cooper, 101 AD2d 1), and led the United States Supreme Court to denounce the “silver platter doctrine” a quarter century ago (see Elkins v United States, 364 US 206). We have an obligation to scrutinize the facts of every case to prevent constitutional violations by “circuitous and indirect methods” (see Byars v United States, supra, at p 32; Boyd v United States, 116 US 616, 635). That obligation is not *567fulfilled by ignoring the activities of the Federal authorities in this case.
When defendant was arrested pursuant to the Federal warrant, both the FBI agents and the Buffalo police detectives working in unison with them “already knew that a crime had occurred and that defendant was to stand trial therefor. This is precisely the juncture at which legal advice is crucial” (People v Settles, supra, at pp 163-164). Surely the issuance of the Federal warrant was sufficiently judicial in nature to permit invocation of defendant’s right to counsel and defendant was placed in as vulnerable a position by the warrant as if she had been ordered to appear in a lineup or at the scene of the crime (see People v Coleman, supra; People v Sugden, supra). Thus, I would equate the issuance of the Federal arrest warrant based upon probable cause with the entry of a lawyer into the proceedings and invoke the requirement of counsel’s presence to effectuate a valid waiver (People v Settles, supra, at p 166).
Assuming that defendant’s right to counsel did not attach until the filing of the complaint in a criminal court (CPL 1.20, subd 17), there is support in the record that the accusatory instrument was filed on July 20,1979, the date typed on the felony complaint. The time the complaint was prepared, or the hours the City Court of Buffalo is open and closed is irrelevant. Since the police did not obtain defendant’s statement until the early morning hours of July 21, 1979, the confession should be suppressed (People v Samuels, supra).
Moreover, the conduct of the Federal and local authorities, as well as defendant’s behavior during the dVz hours she was in the custody of the Buffalo police, indicates that she did not knowingly and voluntarily waive her Miranda rights. During this time the defendant was booked, taken to a cell, questioned by at least two police detectives and two FBI agents and then taken back to her cell. This process of intermittent questioning was repeated at least four or five times. Defendant indicated that the procedure was tiring and that she wanted to sleep. She was shown photographs of the other alleged suspects and told that *568they had admitted participation in the murder when, in fact, her boyfriend, Gregory Cooper, had not implicated her at all.
The majority reasons that because defendant was given her rights by the FBI agents at 7:00 p.m. and did not remain silent during the next 9Vz hours, she waived her rights. This is curious logic given the majority’s prior claim that what the Federal officials did was irrelevant and the fact that, throughout this period of interrogation, the defendant consistently denied involvement in the crime despite being misled by the police. Had defendant remained silent, she could not have waived her rights without signing the waiver form. The fact that she choose to respond to 9V2 hours of intermittent questioning only to exculpate herself cannot, in my judgment, be viewed as a voluntary waiver of her rights absent the presence of counsel (see Michigan v Mosley, 423 US 96; Westover v United States, 384 US 436; People v Buxton, 44 NY2d 33).
The judgment should be reversed and a new trial granted, and the motion to suppress the confession granted.
Denman and Moule, JJ., concur with Hancock, Jr., J. P.; Doerr and Green, JJ., dissent and vote to reverse the judgment, grant a new trial and suppress the confession in a separate opinion by Green, J.
Judgment affirmed.